Case 4:20-cr-40048-TSH Document1 Filed 12/14/20 Page 1 of 2

FILED
IN CLERKS OFFICE

UNITED STATES DISTRICT COURT m0 DEC TY PH ys tu
DISTRICT OF MASSACHUSETTS

U.S. DISTRICT COURT

> wae:
UNITED STATES OF AMERICA y Gtiminal No. DISTRICT OF MASS.
) Violation:
v. )
) Count One: False Declaration Before Grand J ury
LINDA LE, (18 U.S.C. § 1623)
Defendant )
INFORMATION
COUNT ONE

False Declaration Before Grand Jury
(18 U.S.C. § 1623)

The United States Attorney charges:

On or about March 14, 2019, in Worcester, in the District of Massachusetts, the
defendant,

LINDA LE,

while under oath in a proceeding before a Grand Jury of the United States, did knowingly make a
false material declaration in that Le was asked the following questions and gave the following
answers while knowing and believing those answers to be false:

Q: Do you know anything about a company named UT Services?

A: No.

Q: Have you played any role with UT Services?

A: No.
This testimony of Le was false in that, in late 2017 and early 2018, Le performed work for UT

Services and became familiar with various business operations of UT Services.
Case 4:20-cr-40048-TSH Document1 Filed 12/14/20 Page 2 of 2

All in violation of Title 18, United States Code, Section 1623.

ANDREW E. LELLING
United States Attorney

By: BEE .

WILLIAM F, ABEL
Assistant U.S. Attorney
